Citation Nr: 1611523	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  14-41 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hypertriglyceridemia.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for the residuals of an abdominal aortic aneurism. 

4.  Entitlement to service connection for Parkinson's disease.


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to May 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.

Pursuant to his request, the Veteran was scheduled for a Board hearing at the RO in February 2016.  However, he failed to appear for the hearing, has not provided any cause for his failure to attend the hearing, and has not requested rescheduling of the hearing.  His hearing request has thus been deemed withdrawn. 38 C.F.R. § 20.702(d) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for Parkinson's disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The objective findings of hypertriglyceridemia constitute laboratory findings of elevated triglycerides and are not a disease or disability for which VA benefits can be granted.

2.  The preponderance of the evidence is against finding that the Veteran's hypertension is related to service.

3.  The preponderance of the evidence is against finding that the Veteran's abdominal aortic aneurysm was related to service.


CONCLUSION OF LAW

1.  The criteria for a grant of service connection hypertriglyceridemia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for a grant of service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3.  The criteria for a grant of service connection for the residuals of an aortic aneurysm have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistant Act (VCAA), VA has duties to notify and assist the Veteran in developing claims.  The notice requirements of the VCAA provide that VA notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain on the Veteran's behalf.

A VCAA notice letter sent in September 2013 satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran and his fiduciary about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran or his fiduciary was expected to provide; and the information on disability ratings and effective dates. 

Regarding the claim for service connection for hypertriglyceridemia, as will be discussed in the analysis below, this claim will be denied due to lack of legal merit under the law.  The provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence as warranted by law.  There is no evidence that any additional records have yet to be requested.  The information and evidence that have been associated with the claims file include service treatment records, private treatment records, and lay statements.

The Board notes that the RO did not schedule the Veteran for VA examination for hypertriglyceridemia, hypertension, or the residuals of an aortic aneurysm.  However, as will be discussed more fully below, there is no competent and credible evidence of any of the claimed disorders during service, the Veteran has not provided any evidence indicating that these disorders first occurred in service or are related to any specific injury in service, and there is no other medical evidence of record showing a relationship between the disorders to service or to a service-connected disability.  Accordingly, further VA examination is not warranted.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet App. 79, 81 (2006). 

The Veteran and his fiduciary have been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  He also had the opportunity to appear at a hearing if so desired, but failed to do so.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Principles of Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Certain chronic disabilities, such as hypertension, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015). 

Additionally, claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard under 38 C.F.R. § 3.303(b) (2015).  A decision of the U. S. Court of Appeals for the Federal Circuit clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a) (2015).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Hypertriglyceridemia is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) and thus, 38 C.F.R. § 3.303(b) does not apply to this claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Hypertriglyceridemia 

Hypertriglyceridemia is defined as excess of triglycerides in the blood.  See Dorland's Illustrated Medical Dictionary 897 (32d ed. 2012). 

While the evidence shows the Veteran is diagnosed with elevated triglycerides, such findings are not recognized as a disability for VA benefits purposes.  See 38 U.S.C.A. §§ 101(16), 105(a); 38 C.F.R. § 3.303(c); see also 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, elevated cholesterol and elevated glucose are actually laboratory results and are not, in and of themselves, disabilities). 

The term "disability," as used for VA purposes, refers to impairment of earning capacity and Congress specifically limits entitlement to service connection for diseases or injuries that have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The weight of the lay and medical evidence does not show that the Veteran's hypertriglyceridemia has resulted in a disability. 

In sum, the Board concludes that hypertriglyceridemia is merely a laboratory finding, and not a "disability" for which VA compensation benefits may be awarded.  Accordingly, service connection for hypertriglyceridemia is not warranted.  

Hypertension

The Veteran contends that he should be service connected for hypertension.  He has not provided any information indicating why he believes this condition is related to service.

The Veteran's service treatment records are silent for any complaints or treatment related to hypertension.   

The first record of the Veteran being diagnosed with hypertension is a private treatment note dated June 2007. 

While the evidence of record clearly establishes that the Veteran is currently diagnosed with hypertension, there is absolutely no evidence indicating that this disorder is related to his military service.  There is also no evidence reflecting the Veteran was diagnosed with hypertension within one year of separation from service; thus the presumption related to chronic conditions does not apply.  In the absence of a nexus linking the current disability to an in-service injury or disease, service connection cannot be granted.

A private treatment note dated June 2007 reflects the Veteran was suffering from hypertension.  It was indicated that the condition was "probably essential" which reflects that the etiology of the Veteran's hypertension was unknown.  The earliest evidence of the Veteran's diagnosis of hypertension is June 2007, over 40 years after his separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (2000).  There is absolutely no indication that the Veteran's hypertension had its onset during service, and there is no indication that it was caused by or otherwise related to any injury or disease in service.  This evidentiary deficiency concerning the nexus element is fatal to the claim.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension.  

Abdominal Aortic Aneurysm

The Veteran also contends that he should be service connected for an abdominal aortic aneurysm.  He has not provided any information indicating why he believes this condition is related to service.

The Veteran's service treatment records are silent for any complaints or treatment related to an abdominal aortic aneurysm.

The Veteran's private treatment records show that he was treated for an abdominal aortic aneurysm with an aneurysmectomy in April 2007, after an ultrasound found an aneurysm of the infrarenal abdominal aorta in August 2006.  

While the evidence of record clearly establishes that the Veteran had an abdominal aortic aneurysm, there is absolutely no evidence indicating that this condition was related to his military service.  In the absence of a nexus linking the current disability to an in-service injury or disease, service connection cannot be granted.

A private treatment note from Villamil Clinic dated October 1972 reflects the Veteran had a chest x-ray and his heart was normal.  The Veteran was not diagnosed with an abdominal aortic aneurysm until August 2006, over 40 years after his separation from service.  See Maxson, 230 F.3d at 1333.  There is absolutely no indication that the Veteran's abdominal aortic aneurysm had its onset during service, and there is no indication that it was caused by or otherwise related to any injury or disease in service.  This evidentiary deficiency concerning the nexus element is fatal to the claim.  See Watson, 4 Vet. App. at 314. 

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for abdominal aortic aneurysm.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.

ORDER

Service connection for hypertriglyceridemia is denied.

Service connection for hypertension is denied.

Service connection for the residuals of an abdominal aortic aneurysm is denied.


REMAND

The evidence of record reflects that the Veteran is currently diagnosed with Parkinson's disease.  Although neither the Veteran nor his fiduciary has presented evidence suggesting that this condition had onset in service or is otherwise related to service, the Veteran served during the Vietnam era.  Parkinson's disease is among those diseases subject to presumptive service connection for those exposed to herbicides.  Herbicide exposure is presumed for those who served in Vietnam including service in the waters offshore if conditions of service involved duty or visitation in the Republic of Vietnam.  Given the Veteran's 2+ years of foreign and/or sea service as reflected on his service discharge certificate, efforts should be made to ascertain whether the Veteran served in Vietnam or aboard a ship operating in a location where exposure to herbicides may otherwise be established.   
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake the appropriate development to ascertain whether the Veteran served in Vietnam, or aboard a ship operating near Vietnam, such that exposure to herbicides may be presumed.  This development should include attempting to obtain the Veteran's service personnel records and any other development, consistent with VA adjudication procedures for this purpose.   

2.  Then readjudicate the appeal based on all the evidence of record.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and provide an opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


